Citation Nr: 0534438	
Decision Date: 12/21/05    Archive Date: 12/30/05

DOCKET NO.  03-00 112	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to increased evaluation for lumbosacral strain 
with degenerative disc disease, currently evaluated as 40 
percent disabling.


ATTORNEY FOR THE BOARD

M. Riley, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1984 to April 
1988.

This case came before the Board of Veterans' Appeals (Board) 
on appeal from an August 2000 rating decision of the 
Portland, Oregon, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  When the case was before the Board in 
July 2004, it was remanded for further development.  During 
the pendency of this appeal, the Roanoke, Virginia, RO 
assumed the role of agency of original jurisdiction. 


REMAND

In May 2005 the veteran was afforded a fee-basis VA 
examination.  In her report, the examiner stated the veteran 
had had two periods of incapacitation within the past year 
from his low back disability, and was recommended bed rest by 
two treating physicians.  Specifically, the veteran was 
treated at Salem Urgent Care in January 2004 after going to 
the Emergency Room, and George Washington Hospital in October 
2004 after going to the Emergency Room.  These post-service 
private treatment medical records are not presently 
associated with the claims folder and should be obtained.

The Board notes that the claims folder contains treatment 
records for the veteran dated through February 2004.  
Therefore, development to obtain any other more recent 
pertinent records should also be undertaken.

Accordingly, this appeal is REMANDED to the RO or the Appeals 
Management Center (AMC), in Washington, DC, for the following 
actions:

1.  The RO or the AMC should request the 
veteran to provide any pertinent evidence 
in his possession that has not already 
been provided.  In addition, he should be 
requested to provide identifying 
information and any necessary 
authorization for all health care 
providers who may possess additional 
records pertaining to treatment or 
evaluation of his low back during the 
period of this claim, to include for the 
health care providers identified above.  

2.  Then, the RO or the AMC should 
undertake appropriate development to 
obtain any records identified but not 
provided by the veteran.  If the RO or 
the AMC is unsuccessful in obtaining any 
such evidence, it should so inform the 
veteran and request him to provide the 
outstanding records.

3.  Thereafter, the RO or the AMC should 
review the claims folder and ensure that 
the requested development has been 
conducted and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  

4.  The RO or the AMC should also 
undertake any other development it 
determines to be warranted.

5.  Then, the RO or the AMC should 
readjudicate the issue on appeal based on 
a de novo review of the record.  If the 
benefit sought on appeal is not granted 
to the veteran's satisfaction, the RO or 
the AMC should issue a supplemental 
statement of the case and afford the 
veteran an appropriate opportunity to 
respond before the claims folder is 
returned to the Board for further 
appellate action.

No action is required of the appellant until he is otherwise 
notified but he has the right to submit additional evidence 
and argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims 


							(CONTINUED ON NEXT PAGE)


that are remanded by the Board of Veterans' Appeals or by the 
United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


________________________________________
Shane A. Durkin
Veterans Law Judge
 Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).



 
 
 
 

